[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                       For the First Circuit


No. 00-1638

                           UNITED STATES,

                             Appellee,

                                 v.

               JOSE LUIS CINTRON MORENO, a/k/a LUIS,

                       Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF PUERTO RICO

        [Hon. Héctor M. Laffitte, U.S. District Judge]


                               Before

                        Lipez, Circuit Judge,
              Campbell and Cyr, Senior Circuit Judges.




     Jose Luis Cintron Moreno on brief pro se.
     Guillermo Gil, United States Attorney, Jorge E. Vega-
Pacheco, Assistant United States Attorney, and Nelson Perez-
Sosa, Assistant United States Attorney, on brief for appellee.




                           March 22, 2001
          Per Curiam. Jose Luis Cintron Moreno appeals pro se

from the summary denial of a motion for return of property

filed pursuant to Fed. R. Crim. P. 41(e) some months after

the completion of criminal proceedings against him.      The

appeal is timely because such motions should be treated as

civil, equitable actions, see United States v. Giraldo, 45
F.3d 509, 511 (1st Cir. 1995), and, thus, the sixty-day time

period under Fed. R. App. P. 4(a)(1)(B) applies, see United

States v. Bein, 214 F.3d 408, 411 n.3 (3d Cir. 2000) (citing

cases).   Cintron Moreno's notice of appeal was filed well

within the sixty-day period.   For the following reasons, we

vacate and remand.

          In his filings before the district court, Cintron

Moreno sought the return of various personal and business

property including checks, cash, jewelry, a pickup truck,

two cellular phones, a black sport pouch, credit cards,

lottery tickets, business records, various licenses and

identification cards, and miscellaneous other items.    Most

of this property was allegedly seized during a search of

Cintron Moreno's residence on April 9, 1997.   Cintron Moreno

requested that these items be returned to his daughters,

through his attorney, and not his step-daughter.   He stated


                            -2-
 that he had never received notice of forfeiture with respect

 to the pickup truck but that it was being used by federal

 agents.1

             The government moved to dismiss representing that,

 approximately one month prior to the filing of the Rule

 41(e) motion, the Drug Enforcement Administration ("DEA")

 had returned to Cintron Moreno's step-daughter 17 cardboard

 boxes "containing all the documents impounded during the

 search and seizure of April 9, 199[7]."        In support of this

 representation, the government produced a copy of a signed

 receipt.    The government further represented that no jewelry

 was seized from Cintron Moreno.      In support of this latter

 representation, the government produced a five page DEA

 search warrant inventory list (which does not list any

 jewelry).     The list indicates that at least 21 boxes of

 items were seized from Cintron Moreno's residence.       Finally,

 the    government   represented   that   it   "had   reviewed   all

 administrative forfeitures from 11/1/97 to 11/2/99 and the

 aforementioned vehicle has not been seized or forfeited by

 the government."


    1On appeal, Cintron mentions for the first time that the
black sport pouch contained a pistol and ammunition. However,
in response to the government's argument that, as a convicted
felon, he cannot lawfully possess a firearm or ammunition, he
disavows any claim to return of these particular items.

                               -3-
            Cintron Moreno filed a reply to the government in

which he argued, inter alia, that since the inventory list

reveals   that    at   least      21    boxes     were   removed       from    his

residence, not all of the seized property could have been

returned to his step-daughter.               He further suggested that

the   inventory    list   was     incomplete,        and   he    stated       that

jewelry had been removed from his person at the time of his

arrest.     Cintron Moreno complained that he had never given

permission for his property to be returned to his step-

daughter.        Finally,    he        objected    to    the    government's

representation     that     his    vehicle        had    not    been    seized,

suggesting that it had been seized by the United States

Customs Service.

            Based on this record, we think that summary denial

of the motion for return of property was inappropriate.                        The

government has never explained the discrepancy between the

number of boxes seized (21) and the number of boxes returned

(17).   Although the government insists that no currency was

seized, the DEA search warrant inventory list indicates that

over $ 500 in currency was seized from the residence.                           We

think that there was insufficient evidence from which the

district court could conclude that everything seized, and

not properly retained, was returned.                     In addition, the


                                       -4-
government now concedes that Cintron Moreno's pickup truck

was   administratively           forfeited       by     Customs      on     some

unspecified date.                On remand, the district court must

determine     whether,      in   fact,    the    government      retains     any

property, and if not, what happened to it.                        See     United

States v. Chambers, 192 F.3d 374, 378 (3d Cir. 1999); United

States v. Rufu, 20 F.3d 63, 64 (2d Cir. 1994) (per curiam).

The court must also determine whether it was proper to

return property to Cintron Moreno's step-daughter.                           Cf.

Chambers, 192 F.3d at 378 (requiring district court to

determine whether it was proper to surrender property to

third party).           Further, inasmuch as Cintron Moreno has

asserted that he was not provided notice of the forfeiture

of his vehicle, the district court should permit him to

amend his motion to assert this collateral attack on the

forfeiture.       See id.

            If     the    district       court    determines       that      the

government lost or improperly disposed of property, it shall

determine        what     remedies,       if     any,     are     available.

Compare Mora v. United States, 955 F.2d 156, 159-160 (2d

Cir. 1992) (damages available); United States v. Martinson,

809 F.2d 1364, 1368 (9th Cir. 1987) (same)                    with        United

States   v.   Jones,      225 F.3d 468,    469-70   (4th    Cir.     2000)


                                        -5-
(damages not available), petition for cert. filed, (U.S.

Dec. 12, 2000) (No. 00-7542); United States v. Bein, 214
F.3d 408, 412-16 (3rd Cir. 2000) (same).            We intimate no

opinion in this regard.

          Finally, to the extent that Cintron Moreno is

attempting on appeal to challenge the forfeiture of certain

real estate, this issue is foreclosed.            A final order of

forfeiture as to the real estate entered on May 25, 1999.

Cintron Moreno filed a tardy notice of appeal from this

order, and this court dismissed the appeal for lack of

jurisdiction.    United States v. Cintron Moreno, No. 00-1391

(1st Cir. May 1, 2000) (unpublished judgment).               Cintron

Moreno cannot now attempt to insinuate the issue into this

appeal   from   the   denial   of   a   motion   seeking   return   of

personal and business property.

          Vacated and remanded.




                                -6-